DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to because in FIG. 4, there are misspellings. The second and third column of FIG. 4 recite "BREAK INSTRUCTRION DISTANCE." This should read "BRAKE INSTRUCTION DISTANCE".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8-10, recites the limitation “the reduction support unit changes the distance at which the reduction support is to be performed between a case where driving during parking and a case where not driving during parking.” It is unclear what is meant by “driving during parking” and “not driving during parking.” Examiner interprets the phrase “driving during parking” as ‘parking mode’; and Examiner interprets the phrase “not driving during parking” as ‘normal driving mode’.
Claim 1, line 11-14, recites the limitation 
“the distance at which the reduction support is to be performed is, for a first speed range, longer in a case where driving during parking mode than in a case where not driving during parking, and, for a second speed range, longer in a case where not driving during parking than in a case where driving during parking.” 
It is unclear what is meant by this statement. Examiner interprets it as: the distance at which the reduction support is to be performed is greater during parking mode compared to normal driving, for a first speed range; and the distance at which the reduction support is to be performed is greater during normal drive mode compared to parking mode, for a second speed range.

Allowable Subject Matter
Claim 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not teach or fairly suggest a vehicle control device according to claim 1, wherein the first speed range is a lower speed range than the second speed range. Rather, the closest prior arts of record, Fukuman (JP2014034289A) and Aitidis (US20200039481A1), teaches a vehicle control device wherein, when it is determined the vehicle is being driven during a parking mode, the distance between a host vehicle and an obstacle is less than a reference distance. In this case, the reference distance is made to be smaller than during normal driving for a second speed range. However, Fukuman does not teach that this (second) speed range is greater than the first speed range of Aitidis (US20200039481A1). 
Claim 3 depends from claim 2, therefore is objected to for the same reasons as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuman (JP2014034289A) in view of Aitidis (US20200039481A1).

Regarding claim 1, Fukuman teaches
A vehicle control device operable to reduce an approach between a vehicle and an obstacle, the device comprising: 
a distance detection unit configured to detect a distance to an obstacle; see at least [0015] where the distance measuring sensor 13 may be an ultrasonic sensor, laser radar, or millimeter wave radar and it detects the distance to an obstacle.
a speed detection unit configured to detect a speed of the vehicle; and see at least [0019] where a wheel speed sensor 16 detects the travel speed of the vehicle V.
a reduction support unit configured to, based on the speed and the distance to the obstacle, perform support for reduction of a speed of the vehicle, see at least [0021] where the distance measuring sensor 13 detects the distance D between the vehicle and an obstacle. An overlap amount L between the obstacle and the own vehicle is also detected. Also see at least [0024] where the vehicle speed may be taken into account in predicting the collision with the obstacle. Finally, see at least [0025] where, if a collision is predicted, collision avoidance control is activated and the fuel injection amount is reduced or the intake air amount is reduced, resulting in the speed of the vehicle being reduced.
wherein the reduction support unit changes the distance at which the reduction support is to be performed between a case where driving during parking and a case where not driving during parking, and see at least [0024] where the judgement criterion value for predicting a collision is based on whether the mode is the normal mode or parking mode. Also see at least [0026] where, in the collision avoidance control, “the automatic reduction amount of the engine output due to the collision avoidance control is changed according to whether it is the normal mode or the parking mode.”
the distance at which the reduction support is to be performed is, for a second speed range, longer in a case where not driving during parking than in a case where driving during parking. See at least Fukuman [0061]-[0062] where, when the vehicle is driven at a low speed, “a reference distance Dth, which is a reference value for the distance D between the vehicle V and the obstacle Va, is set to less than the reference distance.” The parking changing means changes the reference distance to be shorter when the parking determining means determines that the vehicle is being driven while parked. 

Fukuman teaches all of the elements of the current invention as stated above except
the distance at which the reduction support is to be performed is, for a first speed range, longer in a case where driving during parking than in a case where not driving during parking. 
Aitidis teaches it is known to provide the above elements. See at least [0183] and [0242] where a vehicle includes a control system 100 which may activate an emergency braking system (also described as driver assistance system 200 in [0241]) in a parking scenario. The control system 100 causes the automatic braking system to change between a first state, in which the emergency braking system is inactive, and a second state, in which the emergency braking system is active. Also see at least [0031] where the emergency braking system is a parking assistance system. 
According to [0194], when the system is active it is capable of performing emergency braking. When the system is inactive, the system is not capable of performing emergency braking.
Also see at least [0028] where the second state provides for autonomous emergency braking when the speed of the vehicle is below a threshold value of 15 km/h (first speed range). 
Also see [0245] where, if the vehicle is detected to be driving at a speed under 15 km/h, the control system 100 determines the vehicle is driving during a parking mode and the driver assistance system 200 (i.e. emergency braking system) is activated. 
Also see [0283]-[0270] where the emergency braking system is deactivated when it is determined that the vehicle is no longer being driven in a parking mode (therefore it is being driven in normal mode). When the emergency braking system is deactivated, it will not perform an emergency braking operation [0131], therefore the distance at which the reduction support is to be performed is equal to zero. Therefore, the distance at which the reduction support is to be performed is greater during parking mode compared to normal driving, for a first speed range of less than 15 km/hr.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fukuman to incorporate the teachings of Aitidis and provide the distance at which the reduction support is to be performed is, for a first speed range, longer in a case where driving during parking than in a case where not driving during parking. In doing so, the control system 100 may be configured to “prevent or mitigate the occurrence of false positives on a driver’s experience” [0203]. Further, the “likelihood of an incorrect automatic intervention by the driver assistance system 200 may be reduced by an appropriate selection of the first condition 412 and the second condition 421. Thus the likelihood of an incorrect automatic intervention by the driver assistance system 200 because of a false positive from the transmitter/receiver sensor 210 may be reduced by an appropriate selection of the first condition 412 and the second condition 421.” [0213]


Regarding claim 4, Fukuman in view of Aitidis teaches
The vehicle control device according to claim 1, wherein the reduction support unit determines the driving during parking in a case where a parking support function is operating. See at least Fukuman [0044] where, based on the steering angle (parking support function) detected by the steering angle sensor 15, it is determined whether or not the vehicle is in a parking mode.

Regarding claim 7, Fukuman in view of Aitidis teaches
A vehicle in which a vehicle control device operable to reduce an approach between a vehicle and an obstacle is mounted, wherein the vehicle control device comprises: 
a distance detection unit configured to detect a distance to an obstacle; 
a speed detection unit configured to detect a speed of the vehicle; and 
a reduction support unit configured to, based on the speed and the distance to the obstacle, perform support for reduction of a speed of the vehicle, 
wherein the reduction support unit changes the distance at which the reduction support is to be performed between a case where driving during parking and a case where not driving during parking, and 
the distance at which the reduction support is to be performed is, for a first speed range, longer in a case where driving during parking than in a case where not driving during parking, and, 
for a second speed range, longer in a case where not driving during parking than in a case where driving during parking. See preceding logic for claim 1.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuman in view of Aitidis as applied to claim 1 above, and further in view of Roca (US20190019412A1).

Regarding claim 5, Fukuman in view of Aitidis teaches
The vehicle control device according to claim 1. Fukuman in view of Aitidis teaches all of the elements of the current invention as stated above except
wherein the reduction support unit determines the driving during parking in a case where a location of the vehicle is within a parking lot. 
Roca teaches it is known to provide the above elements. See at least FIG. 4B; [0025] and [0032] where the driving environment is classified by processor 104 as a parking lot and therefore determines the vehicle is driving during parking.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fukuman in view of Aitidis to incorporate the teachings of Roca and provide the vehicle control device wherein the reduction support unit determines the driving during parking in a case where a location of the vehicle is within a parking lot. In doing so, the system will be able to more accurately determine whether or not the vehicle is driving during a parking mode. While driving in a parking lot, “it would be preferable to extend the threshold to the width of a parking lane and alert the driver on all incoming targets.” [0003]

	Regarding claim 6, Fukuman in view of Aitidis and Roca teaches
The vehicle control device according to claim 1, wherein the reduction support unit, as the reduction support, performs at least one of reducing speed by applying braking in the vehicle see at least Fukuman [0054] where the system automatically controls the brake device 11 in order to reduce the running speed of the vehicle to avoid collision and warning a driver. See at least Roca [0006] where, if a target vehicle is detected within the longitudinal alert threshold corresponding to the classified driving environment, an alert may be generated. According to [0032], the alert is a warning to a driver of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./8/26/22             Examiner, Art Unit 3661                                                                                                                                                                                           
/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661